Writ of habeas corpus in the nature of an application for bail reduction upon Kings County indictment No. 10116/07, or for the detainee’s release pursuant to CPL 30.30 (2) (a), on the ground that the People were not ready for trial within 90 days from the commencement of his commitment to the custody in the above-entitled action.
Adjudged that the writ is dismissed, without costs or disbursements.
It is the petitioner’s position that 191 days of pretrial delay are chargeable to the People. By order dated April 3, 2008, the Supreme Court, Kings County, determined that only 59 days were chargeable to the People. Here, the petitioner submitted only the transcript of proceedings for which the Supreme Court determined that 59 days were chargeable to the People. Transcripts for those dates which, it is claimed, the court erroneously failed to charge delay against the People were not provided for review. Therefore, the petitioner failed to establish the detainee’s entitlement to the relief requested (see CPL 30.30 [2] [a]). Mastro, J.P, Skelos, Lifson and Leventhal, JJ., concur.